Citation Nr: 0306633	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-00 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date earlier than March 12, 
1999, for service connection for bilalteral knee impairment.

2.  Entitlement to an effective date earlier than March 12, 
1999, for service connection for degenerative disc disease of 
the lumbar spine.

3.  Entitlement to an effective date earlier than December 2, 
1999, for service connection for postoperative residuals of 
cholecystectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from June 1975 to October 
1995.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 and subsequent rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Albuquerque, New Mexico.

In correspondence received from the veteran in August 2002, 
he raised the issues of entitlement to increased ratings for 
bilateral onchomycosis and for residuals of a hernia repair.  
These issues are referred to the RO for initial adjudication.

The issue of entitlement to an earlier effective date for 
service connection for postoperative residuals of 
cholecystectomy will be addressed in the subsequent remand.


FINDINGS OF FACT

1.  An August 1996 rating decision denied service connection 
for bilateral knee disability.  The veteran did not perfect 
his appeal of the decision.

2.  The veteran submitted his claim to reopen his earlier 
claim for service connection for bilateral knee disability on 
March 12, 1999.

3.  The August 1996 rating decision also denied service 
connection for a low back disorder.  The veteran did not 
appeal the decision.

4.  The veteran submitted his claim to reopen his earlier 
claim for service connection for a low back disability on 
March 12, 1999.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than March 12, 
1999, for service connection for bilateral knee impairment 
have not been met.  38 U.S.C.A. §§ 5103A, 5107, 5110 (West 
2002); 38 C.F.R. § 3.400 (2002).

2.  The criteria for an effective date earlier than March 12, 
1999, for service connection for degenerative disc disease of 
the lumbar spine have not been met.  38 U.S.C.A. §§ 5103A, 
5107, 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) (2002).  
In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this case, VA notified the claimant by a letter 
dated in February 2001 that VA would obtain all relevant 
evidence in the custody of VA.  He was also advised that it 
was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disabilities, or to provide a properly executed 
release so that VA could request the records for him.  In 
September 2002, he was informed that his file was being 
forwarded to the Board and that if he had additional evidence 
he should submit it to the Board.  No additional evidence has 
been received.  The duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and his VA treatment 
records have been associated with the claims file.  There is 
no indication that other Federal department or agency records 
exist that should be requested.  The veteran was asked to 
advise VA if there were any other information or evidence he 
considered relevant to his claim so that VA could help him by 
getting that evidence.  He was also advised what evidence VA 
had requested, and notified in the statement of the case and 
supplemental statements of the case what evidence had been 
received.  There is no indication that any pertinent evidence 
was not received.  Therefore, the duty to notify the 
appellant of any inability to obtain records does not arise 
in this case.  Id.  Thus, VA's duty to assist has been 
fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



The Law and Regulations

Generally, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The 
applicable laws and regulations governing the effective dates 
for compensation based upon direct service connection provide 
that the effective date for service connection is the day 
following separation from active duty, or the date 
entitlement arose, if the claim is received within one year 
after separation from active duty; otherwise, the effective 
date is based on the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).  Where decisions have become final, the 
effective date will be the date of receipt of a new claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (q)(1)(ii).  

Factual Background

An August 1996 rating decision denied service connection for 
bilateral knee disability and for a back disability.  The 
veteran did not timely appeal the decision regarding his back 
and did not perfect his appeal with regard to his claim for 
service connection for a bilateral knee disability.  

On March 12, 1999, the RO received the veteran's request to 
reopen his earlier claims for service connection for 
bilateral knee disability and for a low back disability.

In August 2000, the RO granted service connection for 
degenerative disc disease of the lumbar spine and for left 
knee chondromalacia with patellofemoral syndrome and meniscal 
tear, effective from March 12, 1999, the date he reopened his 
claims.  Service connection was subsequently granted for a 
right knee disability, also effective from March 12, 1999.  
The veteran subsequently submitted his claims for earlier 
effective dates for service connection for a bilateral knee 
disorder and degenerative disc disease of the lumbar spine.

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the grant of service connection for his 
bilateral knee disorder and degenerative disc disease of the 
lumbar spine.  He argues that he is entitled to an effective 
date of November 1, 1995, the day after his discharge from 
service, as he initially filed his claims within one year of 
his discharge from service.  He further contends that he 
should not be "penalized" for what he characterized as the 
"incompetence" of the VA physicians who initially examined 
him in connection with his initial claim.  However, in 
reviewing the evidence of record, and applying the pertinent 
regulations, it is apparent that the veteran did not appeal 
the August 1996 rating decision denying a claim for low back 
disability and that he did not perfect his appeal of the 
decision's denial of his claim for bilateral knee disorder.  
There is no evidence of record that he attempted to reopen 
his claims until March 12, 1999.  Thus, the Board is unable 
to find a basis for establishing an effective date earlier 
than March 12, 1999, for the grant of service connection for 
a bilateral knee disorder and degenerative disc disease of 
the back, under controlling statutory and regulatory law.

Accordingly, the Board concludes that the preponderance of 
the evidence is against entitlement to awards of service 
connection for bilateral knee disorder and degenerative disc 
disease prior to March 12, 1999.  38 U.S.C.A. §§ 5107, 
5110(a); 38 C.F.R. §§ 3.102, 3.400.


ORDER

An effective date earlier than March 12, 1999, for service 
connection for bilateral knee impairment is denied.

An effective date earlier than March 12, 1999, for service 
connection for degenerative disc disease of the lumbar spine 
is denied.


REMAND

Although service connection has been granted for 
postoperative residuals of cholecystectomy, with an effective 
date of December 2, 1999, it is clear from the veteran's 
testimony at his September 2002 Travel Board hearing, as well 
as correspondence of record, that he is in disagreement with 
the effective date for service connection for this 
disability.  The Board is required to remand this issue to 
the RO for issuance of proper statement of the case with 
regard to this issue.  See Manlicon v. West, 12 Vet. App. 238 
(1999).

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the issue of 
entitlement to an effective date prior to 
December 2, 1999, for postoperative 
residuals of cholecystectomy.  

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appellant's claim. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

